Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Aleksandar Milenkovic, Wireless sensor networks for personal health monitoring: Issues and an implementation, 6 March 2006, 13 pages describes sensors, low-power integrated circuits, and wireless communications have enabled the design of lowcost, miniature, lightweight, and intelligent physiological sensor nodes. These nodes, capable of sensing, processing, and communicating one or more vital signs, can be seamlessly integrated into wireless personal or body networks (WPANs or WBANs) for health monitoring. These networks promise to revolutionize health care by allowing inexpensive, non-invasive, continuous, ambulatory health monitoring with almost real-time updates of medical records 

CONTROL CHART, 10 pages, 4/28/2021 describes using Control Charts In A Healthcare Setting (/quality-resources/articles/case-studies/using-control-charts-in-a-healthcare-setting? This teaching case study features characters, hospitals, and healthcare data that are all fictional. Upon use of the case study in classrooms or organizations, readers should be able to create a control chart and interpret its results, and identify situations that would be appropriate for control chart analysis.

Subhas Chandra Mukhopadhyay, Wearable Sensors for Human Activity
Monitoring: A Review, 3, MARCH 2015, 10 pages describes reviewed the reported literature on wearable sensors and devices for monitoring human activities. The human activity monitoring is a vibrant area of research and

also be addressed in future devices. The development of light-weight physiological sensors will lead to comfortable wearable devices to monitor different ranges of activities of inhabitants. Formal and Informal survey predicts an increase of interest and consequent usages of wearable devices in near
future, the cost of the devices is also expected to fall resulting in of wide application in the society.

Jerald Yoo, A 5.2 mW Self-Configured Wearable Body Sensor Network Controller and a 12 W Wirelessly Powered Sensor for a Continuous Health Monitoring System, IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 45, NO. 1, JANUARY 2010, 11 pages describes a self-configured body sensor network controller and a high efficiency wirelessly powered sensor are presented
for a wearable, continuous health monitoring system. The sensor chip harvests its power from the surrounding health monitoring band using an Adaptive Threshold Rectifier (ATR) with 54.9% efficiency, and it consumes 12 W to implement an electrocardiogram (ECG) analog front-end and an ADC. The ATR is implemented with a standard CMOS process for low cost. The adhesive bandage type sensor patch is composed of the sensor chip, a Planar-Fashionable Circuit Board (P-FCB) inductor, and a pair of dry P-FCB electrodes. The dry P-FCB electrodes enable long term monitoring without skin irritation. The 
and 15.0 mm􀀀, respectively, including pads, in standard 0.18 m 1P6M CMOS technology.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 2, 14, 3, 15, 4, 16, 5, 17, 6, 18, 7, 19, 8, 20, 10, 22, 11, 23, 12 and 24 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by K. Medjaher (Data-Driven Prognostics Based on Health Indicator Construction:
Application to PRONOSTIA’s Data, July 17-19, 2013, Zürich, Switzerland, page 1451-1456).
Regarding claim 1:
K. Medjaher describes an equipment health state monitoring method adapted to monitor an equipment having a preconfigured monitored part (page 1451, 
obtaining a plurality of first values of the preconfigured monitored part from at least one sensor in a first time period (page 1452, sample frequency of vibration); extracting a plurality of first parameters from the first values; generating an equipment health state index model according to the first parameters (page 1452, using vibration generate performance or symptom data); obtaining a plurality of second values of the preconfigured monitored part from the at least one sensor in a second time period after the first time period; extracting a plurality of second parameters from the second values; generating a plurality of equipment health state indices (page 1452, different vibration data with different performance or symptom value), each respectively according to each of the second parameters and the equipment health state index model (page 1452-1453, different vibration data with different performance or symptom value of other part, bearing, page 1454, force sensor to sense force, accelerometer to sense acceleration);  generating a health state control chart according to the equipment health state indices (page 1455, from fig.8 generate health indicator of fig. 9, 10) ; and determining whether each of the equipment health state indices locates in an alert area of the health state control chart and outputting a determination result accordingly (page 1455-1456, .less than acceptable threshold will reach failure in equation 2, maintenance will need to perform).


Regarding claim 13:
K. Medjaher describes an equipment health state monitoring system adapted to monitor an equipment having a preconfigured monitored part and at least one sensor page 1451, remaining useful life (RUL) of a parts are preconfigure when builded), the monitoring system comprising: 
a parameter extracting device electrically connecting to the at least one sensor (page 1452, sample frequency of vibration), wherein the parameter extracting device obtains a plurality of first values of the preconfigured monitored part in a first time period and extracts a plurality of first parameters from the first values (page 1452, using vibration generate performance or symptom data); and obtains a plurality of second values of the preconfigured monitored part in a second time period and extracts a plurality of second parameters from the second values (page 1452, different vibration data with different performance or symptom value); a model generating device electrically connecting to the parameter extracting device, wherein the model generating device generates an equipment health state index model according to the first parameters (page 1452-1453, different vibration data with different performance or symptom value of other part, bearing, page 1454, force sensor to sense force, accelerometer to sense acceleration); an index converting device electrically connecting to the parameter extracting device and the model generating device (page 1455, from fig.8 generate health indicator of fig. 9, 10), wherein the index converting device generates a plurality of equipment health state indices, each respectively 
an estimating device electrically connecting to the model generating device and the index converting device, wherein the estimating device generates a health state control chart according to the equipment health state indices, determines whether each of the equipment health state indices locates in an alert area of the health state control chart, and outputs a determination result accordingly (page 1455, from fig.8 generate health indicator of fig. 9, 10); and 
a storage device electrically connecting to the model generating device, the estimating device and the index converting device, wherein the storage device is configured to store the equipment health state index model, the health state control chart and each of the equipment health state indices (page 1455-1456, health state chart of parts than acceptable threshold will reach failure in equation 2, maintenance will need to perform).

    PNG
    media_image1.png
    442
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    531
    media_image2.png
    Greyscale

Regarding claim 2, 14, K. Medjaher futher describe wherein the preconfigured monitored part is a rotary part ( fig. 7, speed reducer, coupling).
Regarding claim 3, 15, K. Medjaher further describe wherein the at least one sensor is one of a temperature sensor (page 1454, temperature probe).
Regarding claim 4, 16, K. Medjaher further describe wherein each of the first parameters and each of the second parameters is a statistic-type parameter (page 1454, sampling type) or a frequency-type parameter (page 1454, sampling frequency type).
Regarding claim 5, 17, K. Medjaher further describe wherein the statistic-type parameter is a root mean square, a square mean root, a peak-to-peak amplitude (fig. 8) or a sample skewness.
Regarding claim 6, 18, K. Medjaher further describe wherein the frequency-type parameter is a ball pass frequency of an outer ring, a ball pass frequency of an inner ring, a ball spin frequency (page 1545, coupling spinning @ 25600 HZ), or a wavelet transform parameter.
Regarding claim 7, 19, K. Medjaher further describe wherein the equipment health state index model is associated with a data depth model (page 1455, fig. 9, 10, depth of the data curve).
Regarding claim 8, 20, K. Medjaher further describe concatenating the first parameters into a plurality of multi-dimensional vectors (fig. 8, raw data); generating a training dataset according to the plurality of multi-dimensional vectors (fig 9, 2 dimensional Progression of the health indicator); and generating the equipment health state index model associated with the training dataset (.Fig. 10. Re-sampling of the health indicator).
Regarding claim 10, 22, K. Medjaher further describe wherein the health state control chart is an exponentially weighted (page 1455, exponential fitting) moving average (EWMA) control chart (page 1455, moving average).
Regarding claim 11, 23, K. Medjaher further describe updating the equipment health state index model according to at least one of the second parameters (fig. 4, continues process).
Regarding claim 12, 24, K. Medjaher further describe calculating a sample average and a sample standard deviation (page 1455, moving average) according to the equipment health state index model and the equipment health state indices (fig. 9); and calculating a lower control limit according to the sample .

Claim Objections

3.	Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach: 
Regarding claim 9:
The equipment health state monitoring method according to claim 8, wherein generating the equipment health state index model associated with the training dataset comprises:
generating a data depth model as the equipment health state index model according to the training dataset, and wherein generating the equipment health state indices, each respectively according to each of the second parameters and the equipment health state index model comprises: performing a random projection for randomly projecting the training dataset and each of the second parameters to a plurality of one-dimensional vectors; calculating a depth value relative to the projected training dataset, for each of the projected second 

Regarding claim 21:
The equipment health state monitoring system according to claim 20, wherein the model generating device further generates a data depth model according to the training dataset, takes the data depth model as the equipment health state index model, and randomly projects the training dataset and each of the second parameters to a plurality of one-dimensional vectors, and wherein the index converting device further calculates a depth value relative to the projected training dataset, for each of the projected second parameters, and calculates an average value of said calculated depth values after a plurality of random projections,, and serves the average value as a respective one of the equipment health state indices.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 28, 2021